203 F.2d 567
Everett E. WHITE, Appellant,v.BALTIMORE & OHIO RAILROAD COMPANY, Appellee.
No. 11718.
United States Court of Appeals Sixth Circuit.
April 13, 1953.

Appeal from the United States District Court for the Southern District of Ohio; Mell G. Underwood, Judge.
Herbert & Dombey, Columbus, Ohio, for appellant.
Alexander, Ebinger & Wenger, Columbus, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that substantial evidence was presented supporting the verdict of the jury;


3
And no reversible error appearing in the record;


4
It is ordered that the judgment of the District Court be and it hereby is affirmed.